I find myself unable to agree with the prevailing opinion in support of the decree herein handed down on the interpretation placed on Act No. 135 of 1900, known as the "Valued Policy Law" in Louisiana. The law undoubtedly has for its purpose the fixing and establishing of the value placed on the insured property in the policy, as the true value thereof for the purpose of insurance and of settling the loss in the event of the destruction of the property. The wording of the statute is that it "shall be conclusively taken to be the true value" not only at the time of the issuance of the policy, but at the time of the damage or destruction of the property as well. True, it refers to the value as *Page 98 
assessed by the insurer or by him permitted to be assessed, but I don't understand why that of itself should make the provision binding on the insurer alone. Applying such an interpretation to the statute would make it mean that the assured has the right to question the value of the property once it has been assessed in the policy, but that the insurer is precluded from doing so.
In my opinion, it would be an inequitable and a rather unjust and unfair law which would make a certain provision in a contract binding on one of the parties thereto, but not binding on the other.
For these reasons, I respectfully dissent from the majority opinion and decree herein handed down.